Citation Nr: 0510141	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to separate evaluations for left shoulder and 
chest scars.

2.  Entitlement to an effective date prior to July 10, 1995 
for the assignment of a separate 10 percent evaluation for a 
gunshot wound injury to Muscle Group XXII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board denied the veteran's 
claims in a March 2001 decision.  The veteran subsequently 
appealed these denials, and they were vacated in a December 
2002 order of the United States Court of Appeals for Veterans 
Claims (Court).  Subsequently, the Board remanded these 
claims back to the RO in May 2003 and July 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left shoulder and chest scars have been 
diagnosed separately; his left shoulder scar has been shown 
to be painful, but his chest scar is essentially asymptomatic 
except for some disfigurement.

3.  The veteran's claim for an increased evaluation for a 
Muscle Group III injury, which led to a separate evaluation 
for a Muscle Group XXII injury, was received by the RO on 
July 10, 1995, and no relevant evidence from the prior one-
year period is of record.




CONCLUSIONS OF LAW

1.  The criteria for separate evaluations, of 10 percent for 
a left shoulder scar and zero percent for a chest scar, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic 
Codes 7803-7805 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002).

2.  The criteria for entitlement to an effective date prior 
to July 10, 1995 for the assignment of a separate 10 percent 
evaluation for a gunshot wound injury to Muscle Group XXII 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  The RO has afforded the 
veteran several VA examinations addressing the nature and 
extent of the disorders at issue, and there is no indication 
of additional relevant evidence that has not been obtained by 
the RO to date.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  While the RO did not specifically 
request that the veteran provide any evidence in his 
possession, as required under 38 C.F.R. § 3.159(b)(1), his 
representative notified the RO in July 2003 that he had "no 
further evidence to submit in support of his appeal at this 
time."  Accordingly, no further RO action in this regard is 
needed.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted June 2003 "duty to assist" letter was 
issued subsequent to the appealed rating decision.  However, 
that decision was issued prior to the enactment of the VCAA.  
Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Entitlement to separate evaluations for left shoulder 
scars and chest scars

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under the Schedule for Rating Disabilities, "pyramiding," 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes is to be avoided when evaluating a veteran's service-
connected disorders.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  However, the critical element in 
permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the veteran is in receipt of a 10 percent 
evaluation for what the RO has characterized as a single 
scar.  He and his representative have argued that there are 
multiple scars in the areas of the left shoulder and chest 
and that separate evaluations for left shoulder and chest 
scars should be assigned.

The Board observes that the veteran's February 1999 VA scars 
examination revealed a sixteen centimeter by one-to-three 
centimeter left shoulder scar that extended down to the 
chest, with multiple suture scars in the same area.  Findings 
included a slightly wrinkled appearance over the scar, with a 
somewhat thick and rough texture; burning discomfort to 
touch; minimal underlying tissue loss; a pulling sensation in 
the area of the scar on range of motion testing; decreased 
sensation to light touch over the area of the scar; and 
minimal disfigurement.

Following the Board's most recent remand, a further VA 
examination was conducted in September 2004.  This 
examination revealed the veteran's left shoulder scar to be 
disfiguring and adherent to the underlying tissue.  There was 
no pain to the left shoulder scar with palpation.  The 
texture of the skin was irregular and shiny.  The scar was 
stable, without erythema, drainage, or keloid formation.  
There was very slight depression over the surface of the 
scar.  Also, the scar was noted to be superficial, with no 
evidence of inflammation.  The scar measured 13.5 centimeters 
by four centimeters at maximum.  The examiner next described 
a separate upper left chest wall scar, measuring 10 
centimeters in length at its longest section and a maximum of 
one centimeter wide.  The scar was noted to be adherent to 
the underlying tissue but was not painful to palpation.  This 
scar showed no erythema, keloid formation, drainage, or 
instability.  The chest scar did not show any evidence of 
restricted motion.  The examiner further noted that the 
veteran's left shoulder scar affected lifting the arm 
completely above the head because of tightness of the skin 
from the underlying adherence.  There was also evidence of 
slight soft tissue loss underneath the left shoulder scar.  
Both scars were otherwise noted to be negative for symptoms.  
The diagnoses were a left shoulder scar and a chest wall 
scar.

The diagnostic criteria for evaluating skin disorders have 
recently been revised.  67 Fed Reg. 49590-49599 (July 31, 
2002).  These revisions, however, have been minimal with 
regard to scars not involving the head, face, and neck.  

Under the old diagnostic code provisions, a maximum 10 
percent evaluation could be assigned in cases of a poorly 
nourished and repeatedly ulcerated superficial scar 
(Diagnostic Code 7803) or an objectively painful superficial 
scar (Diagnostic Code 7804).  Alternatively, such a scar 
could be evaluated on the basis of limitation of function of 
the part affected under Diagnostic Code 7805.

Under the new diagnostic code provisions, effective only from 
August 30, 2002, a maximum 10 percent evaluation may be 
assigned in cases of an unstable superficial scar (Diagnostic 
Code 7803) or a painful superficial scar (Diagnostic Code 
7804).  Alternatively, such a scar may be evaluated on the 
basis of limitation of function of the part affected under 
Diagnostic Code 7805.

In the present case, the Board observes that the two noted VA 
examinations appear to contain different conclusions as to 
whether the veteran's disability actually consists of two 
separate and distinct scars.  The February 1999 VA 
examination revealed one long scar, with multiple suture 
scars, whereas the September 2004 VA examination report 
includes separate diagnoses for left shoulder and chest 
scars.  Resolving all doubt in favor of the veteran, the 
Board finds that separate evaluations should be assigned.  
See 38 U.S.C.A. § 5107(b).

The question, however, remains of what evaluations should be 
assigned for the separate scars.  For the left shoulder scar, 
the Board is aware that the scar has been productive of a 
burning sensation and tightness affecting lifting.  A 10 
percent evaluation is certainly appropriate in this case.

As to the chest scar, however, there is no evidence of 
significant symptomatology other than disfigurement.  None of 
the findings needed for a compensable evaluation, including 
pain, poor nourishment, repeated ulceration, instability, or 
limitation of function, have been shown.  As this particular 
scar does not concern an "exposed" area, such as the face, 
consideration under Diagnostic Code 7800 is not warranted.  
Therefore, the Board finds that a compensable evaluation is 
not for assignment.  See 38 C.F.R. § 4.31.

Overall, the evidence supports the assignment of a 10 percent 
evaluation for a left shoulder scar and a separate zero 
percent evaluation for a chest scar.  This determination 
represents a partial grant, but also a partial denial in that 
the total evaluation for the veteran's prior single 
disability has not been increased.  See 38 C.F.R. § 4.25.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to an effective date prior to July 10, 1995 
for the assignment of a separate 10 percent evaluation for a 
gunshot wound injury to Muscle Group XXII

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In the present case, the veteran first applied for service 
connection for a gunshot wound of the left upper arm, 
shoulder, and neck in May 1968.  In July 1968, the RO granted 
service connection for a gunshot wound of the left shoulder 
and upper arm (Muscle Group III), partial paralysis of the 
left vocal cord, and a neck scar.  The veteran was notified 
of this decision in the same month but did not submit a 
Notice of Disagreement or any other statement indicating that 
service connection should separately be granted for Muscle 
Group XXII damage.  He also did not respond to a July 1971 
denial of increased evaluations, although it is not entirely 
clear from the record that he was properly notified of this 
decision.  In any event, he provided no correspondences prior 
to July 1995 indicating a desire to have a separate 
evaluation for Muscle Group XXII damage.

On July 10, 1995, the RO received a statement in which the 
veteran indicated that he was "filing for [service 
connection] for my L shoulder" and that he had "an injury 
to my L shoulder while in service but it was not rated."  In 
February 1996, the RO denied the veteran's claim for an 
increased evaluation for his left shoulder and upper arm 
(Muscle Group III) disorder.  The veteran perfected an appeal 
as to this denial, and, in May 1998, the Board remanded this 
matter back to the RO for consideration of whether his 
service-connected gunshot wound residuals also included 
Muscle Group XXII damage.  Consequently, the RO granted 
service connection for a gunshot wound with injury to Muscle 
Group XXII in June 1999.  This evaluation was effectuated as 
of July 10, 1995, the date of the veteran's claim for 
increase.

The Board further notes that the claims file is devoid of any 
medical records addressing Muscle Group XXII or the left 
shoulder from the one-year period just prior to July 10, 
1995.

In this case, the Board has reviewed the relevant evidence of 
record but finds no basis for an effective date prior to July 
10, 1995.  First, that effective date is the same as the date 
of receipt of the veteran's claim for an increase in the 
evaluation of his Muscle Group III disorder.  Second, there 
is no medical evidence from the prior one-year period that 
would allow for an earlier effective date under 38 C.F.R. 
§ 3.400(o)(2).  The Board cannot go beyond the facts and 
documentation of record in order to reach a favorable 
determination.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
July 10, 1995 for the assignment of a separate 10 percent 
evaluation for a gunshot wound injury to Muscle Group XXII, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Separate evaluations of 10 percent for a left shoulder scar 
and zero percent for a chest scar are assigned, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an effective date prior to July 
10, 1995 for the assignment of a separate 10 percent 
evaluation for a gunshot wound injury to Muscle Group XXII is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


